NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ERIC A. WELCH,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D17-3495
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Kimberly K.
Fernandez, Judge.

Eric A. Welch, pro se.


PER CURIAM.

             Affirmed. See Reeves v. State, 957 So. 2d 625 (Fla. 2007); Pruitt v. State,

801 So. 2d 143 (Fla. 4th DCA 2001).



CRENSHAW, MORRIS, and SLEET, JJ., Concur.